DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 20 are pending in this office action.

Claim Rejections - 35 USC § 101
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection is being rewritten to conform with the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In regards with claim 1 and similar independent claims (8 and 15) recite collecting data selected from a group comprising asset data, user profile data, and user usage data; extracting one or more factors from the collected data; and distributing the one or more assets based on applying one or more models to the extracted one or more factors.
The limitation of applying one or more models to the extracted one or more factors, as drafted is a process that, under broadest reasonable interpretation, covers mathematical concepts. The limitation of applying one or more models to the extracted one or more factors could be something as using mathematical formulas, equations or calculations to data. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element of “computer-implemented”, “computer program product”, “computer system” to perform steps. These computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation of collecting data selected from a group comprising asset data, user profile data, and user usage data is a recitation of an insignificant extra-solution, a pre-solution activity which is a step of data gathering for extraction and distribution in a claimed method. The limitation of extracting one or more factors from the collected data is a recitation of an insignificant extra-solution, a pre-solution activity which is a step of analyzing and manipulation the gathered data in order to detect factors in a claimed method. The limitation of distributing the one or more assets is a recitation of an insignificant extra-solution, a post-solution activity which is a step of distributing the assets in a claimed method. As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, Mere Data Gathering: Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754, Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).  Furthermore the recitation of distributing the one or more assets is not more than addition of insignificant extra-solution activity which does not amount to an inventive concept because adding a final step of distributing assets does not add a meaningful limitation to the method of optimizing distribution of assets. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer-implemented, computer program product, computer system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. The claim is not patent eligible. 

In regards with claim 2 and similar claims (9 and 16) recite wherein the one or more models correlate the one or more factors with one or more users. 
The limitation of the one or more models correlate the one or more factors with one or more users is a process that, under broadest reasonable interpretation, covers mathematical concepts. The limitation of models correlating factors with users could be something as using mathematical formulas, equations or calculations to data related to the users. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea.  

In regards with claim 3 and similar claims (10 and 17) recite further receiving feedback indicative of whether the one or more distributed assets are optimized and adjusting the model based on the received feedback. 
The limitation of receiving feedback indicative of whether the one or more distributed assets are optimized and adjusting the model based on the received feedback as drafted, is a recitation of an insignificant extra-solution activity. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, Mere Data Gathering: Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 4 and similar claims (11 and 18) recite wherein the user profile data includes data selected from a group comprising name, gender, height, weight, age, fitness level, job title, and seniority. 
The limitation of wherein the user profile data includes data selected from a group comprising name, gender, height, weight, age, fitness level, job title, and seniority as drafted, is a process that, is a recitation of an insignificant extra-solution activity. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, Mere Data Gathering: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011), Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 5 and similar claims (12 and 19) recite wherein the user usage data includes data selected from a group comprising sensor data, video data, audio data, pressure data, and operating system data. 
The limitation of wherein the user usage data includes data selected from a group comprising sensor data, video data, audio data, pressure data, and operating system data as drafted, is a process that, is a recitation of an insignificant extra-solution activity. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, Mere Data Gathering: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011), Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 6 and similar claims (13 and 20) recite wherein the one or more factors include factors selected from a group comprising user ability, average duration of usage, average degree of usage, probability of usage, asset exclusivity, and urgency of usage. 
The limitation of wherein the one or more factors include factors selected from a group comprising user ability, average duration of usage, average degree of usage, probability of usage, asset exclusivity, and urgency of usage as drafted, is a process that, is a recitation of an insignificant extra-solution activity. As recognized by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g) examples of activities that the courts have found to be insignificant extra-solution activity, Mere Data Gathering: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011), Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 

In regards with claim 7, it recites notifying one or more users of the distributed one or more assets. 
The limitation of notifying one or more users of the distributed one or more assets as drafted, is a recitation of an insignificant extra-solution. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978) See MPEP 2106.05 (g). Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The claim is not patent eligible. The claim has not added any additional elements that could integrate the judicial exception into a practical application or provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (‘Cao’ herein after) (US 2016/0373377 A1)  further in view of Graham JR et al. (‘Graham’ herein after) (US 2012/0271860 A1).

With respect to claim 1, 8, 15,
Cao discloses a computer-implemented method for optimizing the distribution of one or more assets, the method comprising: collecting data selected from a group comprising asset data, profile data, and user usage data (figure 4, paragraph 50 teaches set of usage data, set of users, set of shared pool of assets/resources, set of profile information, Cao); extracting one or more factors from the collected data (figure 4 paragraphs 51 – 53 teaches data analysis may include a process of inspecting, cleaning, transforming, or modeling data to discover useful information, suggest conclusions, or support decisions, Cao); and distributing the one or more assets based on applying one or more models to the extracted one or more factors (paragraphs 58 – 59 teach determining asset load order based on machine learning models and other factors that affect/determine the use and demand of asset, paragraph 72 teaches the efficient use of assets, Cao).
Cao discloses user patterns, profile, history accounts, interactions but does not explicitly explain user profile as claimed.
Graham teaches user profile data in paragraphs 19, 26 – 27 teaches user profile data to include various aspects of user data and types of information on the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cao to include the teachings of Graham because both of the references are in the same field of study, user data and managing resources. Furthermore, in paragraph 51 it explains the benefits of being able to look at the various connections of user data. Links on the graph may be based on connections or relationships of users to products, topics, content, actions, tags, authors, etc., and connections between and among all of these things. When presented visually, the graph may illustrate groupings around certain items or nodes that may be informative.

With respect to claim 2, 9, 16,
Cao as modified discloses the method of claim 1, wherein the one or more models correlate the one or more factors with one or more users (paragraph 58 teaches user pattern being used as a factor for assets and correlation, paragraph 70 teaches the asset manager including usage data of users and assets, Cao).

With respect to claim 3, 10, 17,
Cao as modified discloses the method of claim 1, further comprising: receiving feedback indicative of whether the one or more distributed assets are optimized; and adjusting the model based on the received feedback (paragraph 23, 71 – 72 teaches historical information is used to adjust the forecast for performance and efficiency benefits, Cao).

With respect to claim 4, 11, 18,
Cao as modified discloses the method of claim 1, wherein the user profile data includes data selected from a group comprising name, gender, height, weight, age, fitness level, job title, and seniority (paragraph 19, 20, 26 teaches user profile data collected from various sources and including various types of information on the user, Graham).

With respect to claim 5, 12, 19,
Cao as modified discloses the method of claim 1, wherein the user usage data includes data selected from a group comprising sensor data, video data, audio data, pressure data, and operating system data (paragraphs 50 – 53 and 57 teach various user usage data collected, Cao).

With respect to claim 6, 13, 20,
Cao as modified discloses the method of claim 1, wherein the one or more factors include factors selected from a group comprising user ability, average duration of usage, average degree of usage, probability of usage, asset exclusivity, and urgency of usage (paragraph 58 teaches user pattern being used as a factor for assets and correlation, paragraph 70 teaches the asset manager including usage data of users and assets, Cao).

With respect to claim 7,
Cao as modified discloses the method of claim 1, further comprising: notifying one or more users of the distributed one or more assets (paragraph 54 – 56 and 59 – 60 teach informing users about information related to their interactions including the assets, Graham and paragraph 51, Cao).





Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130018819 A1 teaches optimizing a portfolio by balancing the assets in the portfolio among asset classes, industry segments, or sectors.
US 20100005014 A1 teaches reporting the allocation of shared resources to each unit of an organization.
US 20170193417 A1 teaches optimization of inventory is ensured by specifying event and/or action data with regards to asset utilization and performance.
US 20180025413 A1 teaches managing data assets via a centralized system including registering of data assets.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 6/1/2022

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166